Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, [on or before 14 July 1779]
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


[on or before July 14, 1779]
M. de Chaumont suplie Son Excellence M. franklin d’ecrire a M. Jones que M. de Sartine desire que M. Chamillard de Varville Lieutenant Colonel d’infanterie aye Le Commandement en Second des volontaires francais du Bonhomme Richard, attendu que M. Chamillard de Varville devoit S’embarquer avec M. le Marquis de la fayette dont il est Connu pour un officier Experimenté et qui a l’avantage d’avoir Commandé dans Les Colonies.
C’est aujourdhuy La poste.
